TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00389-CR


Christopher B. Wallace, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 7088, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
This is an appeal from a judgment of conviction for theft.  The court reporter
previously informed the Court that the record would be completed by February 15, 2002.  The
reporter has now asked the Court to extend the time for filing the record to May 1, 2002.
The court reporter for the 27th District Court, Ms. Gayla R. May, is ordered to file
the reporter's record no later than April 1, 2002.  No further extension of time will be granted.  See
Tex. R. App. P. 37.3(a)(2).
It is ordered January 24, 2002.

Before Justices Kidd, B. A. Smith and Puryear
Do Not Publish